Case 1:20-cr-00014-RMB Document 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA,
-against-
JOSE RAMIREZ- ENCARNACION,
Defendant.
x

 

Filed 04/30/20 _Page 1 of wth recmecrners

 

r
I gene SDNY
bi

1 DOCUMENT
ELECTRONICALLY FILED
DOCH

DATE FILED: 4/30/2020 __

aaa SRN ME Etre

 

ORDER

20 CR. 14 (RMB)

For the reasons stated on the record today, the Defendant, Jose Ramirez-Encarnacion,

Reg. No. 87559-054, is released upon the satisfaction of the following conditions:

1) $25,000 personal recognizance bond co-signed by 2 financially responsible people;

2) Home incarceration at Alex Cabrera’s residence;

3) Alex Cabrera to serve as third-party custodian;

4) Travel restricted to DNJ/EDNY/SDNY;

5) Strict supervision by Pretrial Services;

6) Surrender of all travel documents and no new applications; and

7) Mr. Ramirez-Encarnacion to report to Pretrial Services upon release and thereafter be

monitored for the first 14 days of release by voice verification over a land line, daily FaceTime

check-in on an iPhone, or an alternative means as determined by Pretrial Services. Mr, Ramirez-

Encarnacion must return to the courthouse on the 15th day of release ifrequired by Pretrial

Services or as directed by Pretrial Services for the potential installation of electronic monitoring

equipment, if deemed necessary by Pretrial Services.

Dated: New York, New York
April 30, 2020

Tllord! N. Beamon

 

~ RICHARD M. BERMAN, U.S.D.J.

 
